In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐2839 
MARIA EUDOFILIA ARIAS, 
                                                           Petitioner, 

                                 v. 

LORETTA E. LYNCH, 
Attorney General of the United States, 
                                                          Respondent. 
                     ____________________ 

                    Petition for Review of an Order of 
                   the Board of Immigration Appeals. 
                           No. A087 774 871 
                     ____________________ 

    ARGUED OCTOBER 30, 2015 — DECIDED AUGUST 24, 2016 
                ____________________ 

    Before POSNER, RIPPLE, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. Petitioner Maria Eudofilia Arias 
came to this country without authorization in 2000. She has 
raised three children here. Her longtime employer calls her an 
“excellent employee.” She now faces removal from the United 
States after the Board of Immigration Appeals characterized 
her  sole  criminal  conviction—falsely  using  a  social  security 
number  to  work—as  a  “crime  involving  moral  turpitude.” 
2                                                         No. 14‐2839 

This  characterization  bars  Arias  from  seeking  discretionary 
cancellation  of  removal  under  8  U.S.C.  § 1229b(b)(1).  Arias 
has petitioned for review of the removal order. 
    We grant the petition and remand the case to the Board for 
further  proceedings.  Arias  was  convicted  under  a  statute 
making  it  a  federal  crime  to  misrepresent  a  social  security 
number  to  be  one’s  own  “for  any … purpose.”  42  U.S.C. 
§ 408(a)(7)(B) (emphasis added). Many violations of that stat‐
ute would amount to crimes involving moral turpitude. For 
both  legal  and  pragmatic  reasons,  though,  we  doubt  that 
every violation of the statute necessarily qualifies as a crime 
involving moral turpitude.  
    We remand this case on two narrower grounds. First, the 
Board  misapplied  the  framework  for  identifying  crimes  in‐
volving moral turpitude that it was bound to apply at the time 
of its decision. See Matter of Silva‐Trevino (Silva‐Trevino I), 24 I. 
&  N.  Dec.  687  (Att’y  Gen.  2008)  (establishing  framework). 
Then, after the Board’s decision but before Arias’s petition for 
our review became ripe for decision, the Attorney General va‐
cated the Silva‐Trevino I framework in its entirety. See Matter 
of Silva‐Trevino (Silva‐Trevino II), 26 I. & N. Dec. 550, 554 (Att’y 
Gen. 2015). Given the Board’s legal error and the current vac‐
uum of authoritative guidance on how the Board should de‐
termine  whether  a  crime  involves  moral  turpitude,  we  re‐
mand to the Board to reconsider Arias’s case. 
    In  Part  I,  we  recount  the  factual  and  procedural  back‐
ground  of  this  case.  In  Part  II,  we  examine  the  difficulty  in 
treating violations of § 408(a)(7)(B) categorically as crimes in‐
volving moral turpitude. In Part III, we explain the reasons for 
our remand based on the Board’s legal error and the current 
No. 14‐2839                                                          3 

uncertainty  about  how  the  Board  should  decide  whether  a 
conviction is for a crime involving moral turpitude. 
I.  Factual and Legal Background 
     Since coming to the United States from Ecuador without 
authorization in 2000, Arias has worked for the Grabill Cabi‐
net Company in Grabill, Indiana. The company called Arias 
an “excellent employee” in a letter Arias submitted to the im‐
migration court in support of her application for cancellation 
of  removal.  To  work  for  Grabill  Cabinet,  Arias  provided  a 
false social security number. She has presented evidence that 
she has filed an income tax return for every year she has been 
in the United States through 2012. 
    Arias has also raised a family in the United States. Arias 
and her husband have been married since 1989. Their three 
children have grown up in the United States. The two younger 
children,  five  and  fourteen  years  old,  are  United  States  citi‐
zens. Her oldest child, twenty‐six years old, was born in Ec‐
uador but has received relief from removal through the De‐
ferred Action for Childhood Arrivals program. 
    In 2010, Arias was charged in federal court with falsely us‐
ing  a  social  security  number  to  work  for  Grabill  Cabinet  in 
violation  of  42  U.S.C.  § 408(a)(7)(B).  Section  408(a)(7)(B) 
makes it a crime to misrepresent a social security number to 
be one’s own to obtain a benefit or “for any other purpose.” 
Arias pled guilty and was sentenced to just about the lightest 
felony sentence one is likely to find in modern federal prac‐
tice: one year of probation and a $100 special assessment. Af‐
ter Arias completed her probation successfully, she received 
employment authorization and Grabill Cabinet rehired her. In 
4                                                          No. 14‐2839 

the letter from the company that Arias submitted to the immi‐
gration court, Grabill Cabinet said that it “did not have any 
problems” welcoming her back to her old job. Her indictment 
charged Arias with an “intent to deceive Grabill,” although it 
is  evident  that  Grabill  itself  did  not  have  a  problem  with 
Arias’s deception and does not view itself as a victim. There 
is no indication in the record that Arias has broken any state 
or federal laws other than her unauthorized immigration into 
this country and false use of a social security number to work.  
    In 2010, Arias received a notice to appear for removal pro‐
ceedings. She admitted removability but applied for cancella‐
tion  of  removal  under  8  U.S.C.  § 1229b(b)(1).  The  Attorney 
General may cancel the removal of unauthorized immigrants 
who have been in the United States for at least ten years and 
who can  show  that their  removal would cause  “exceptional 
and extremely unusual hardship” to their children, spouses, 
or  parents  who  are  United  States  citizens,  among  other  re‐
quirements. Id.  
    Such discretionary cancellation is barred, however, if the 
immigrant  has  been  convicted  of  a  “crime  involving  moral 
turpitude.”  8  U.S.C.  §§ 1182(a)(2)(A)(i)(I),  1229b(b)(1)(C). 
“Moral turpitude” is not defined in the statute. The Board and 
federal courts have labored for generations to provide a work‐
able definition. See generally Jordan v. De George, 341 U.S. 223, 
227–29 (1951) (holding that conspiracy to evade payment of 
liquor  tax  was crime involving  moral  turpitude,  and  noting 
that  all  varieties  of  fraud  are  treated  likewise);  id.  at  232–45 
(Jackson,  J.,  dissenting)  (“moral  turpitude”  is  too  vague  to 
support deportation). 
    The immigration judge held that Arias’s crime of convic‐
tion was a crime involving moral turpitude. The judge relied 
No. 14‐2839                                                             5 

on  two  of  this  circuit’s  cases:  Marin‐Rodriguez  v.  Holder,  710 
F.3d 734 (7th Cir. 2013), and Miranda‐Murillo v. Holder, 502 F. 
App’x  610  (7th  Cir.  2013),  a  non‐precedential  order.  A  one‐
member panel of the Board affirmed. The Board said it was 
using the categorical approach, the first step in the now‐va‐
cated Silva‐Trevino I framework, to determine that a violation 
of  § 408(a)(7)(B)  necessarily  involves  moral  turpitude.  See 
Silva‐Trevino  I,  24  I.  &  N.  Dec.  at  689–90.  Citing  this  court’s 
opinion  in  Marin‐Rodriguez, 710 F.3d at  738, the Board  held: 
“An intent to deceive for the purpose of wrongfully obtaining 
a benefit is an element of the offense, and therefore the offense 
is categorically a crime involving moral turpitude.” 
    Arias petitioned for judicial review of the Board’s decision 
denying  cancellation  of  removal.  Under  8  U.S.C. 
§ 1252(a)(2)(D), we have jurisdiction to review the legal ques‐
tion whether a crime involves moral turpitude. Lagunas‐Sal‐
gado v. Holder, 584 F.3d 707, 710 (7th Cir. 2009). Arias argues 
that  her  crime  of  conviction  does  not  categorically  involve 
moral turpitude because, while the statute requires deception, 
it does not always require fraud, which necessarily involves 
detriment to the person or entity defrauded. Arias presented 
these arguments to the Board sufficiently to allow our review, 
and, in any case, the Board’s discussion of deceit in the context 
of  moral  turpitude  opens  up  that  issue  for  our  review.  See 
Arobelidze v. Holder, 653 F.3d 513, 517 (7th Cir. 2011); Juarez v. 
Holder, 599 F.3d 560, 564 n.3 (7th Cir. 2010).  
II.  Crimes Involving Moral Turpitude 
    The issue is whether a violation of 42 U.S.C. § 408(a)(7)(B) 
is a crime involving moral turpitude. We have not decided the 
issue  in  a  precedential  opinion,  and  other  circuits  are  split. 
6                                                         No. 14‐2839 

The Fifth and Eighth Circuits have said yes (including opin‐
ions  regarding  the  closely  related  subparagraph, 
§ 408(a)(7)(A)). Guardado‐Garcia v. Holder, 615 F.3d 900, 901–02 
(8th Cir. 2010); Lateef v. Department of Homeland Security, 592 
F.3d 926, 929 (8th Cir. 2010) (§ 408(a)(7)(A)); Hyder v. Keisler, 
506  F.3d  388,  392  (5th  Cir.  2007)  (§ 408(a)(7)(A)).  The  Ninth 
Circuit has said no. Beltran‐Tirado v. I.N.S., 213 F.3d 1179, 1184 
(9th Cir. 2000). 
    The Board has defined a crime involving moral turpitude 
as “conduct that shocks the public conscience as being inher‐
ently  base,  vile,  or  depraved,  and  contrary  to  the  accepted 
rules of morality and the duties owed between persons or to 
society in general.” In re Solon, 24 I. & N. Dec. 239, 240 (BIA 
2007)  (citation  and  internal  quotation  marks  omitted).  We 
have  adopted  definitions  substantively  in  line  with  the 
Board’s. See, e.g., Sanchez v. Holder, 757 F.3d 712, 715 (7th Cir. 
2014); see also Padilla v. Gonzales, 397 F.3d 1016, 1019 (7th Cir. 
2005) (“We have recently stated that a crime of moral turpi‐
tude is one that is deliberately committed and ‘serious,’ either 
in terms of the magnitude of the loss that it causes or the in‐
dignation  that  it  arouses  in  the  law‐abiding  public.”),  over‐
ruled on other  grounds by  Ali  v. Mukasey, 521 F.3d  737, 743 
(7th Cir. 2008); see generally Julia Ann Simon‐Kerr, Moral Tur‐
pitude, 2012 Utah L. Rev. 1001, 1044–68 (2012) (recounting his‐
tory of moral turpitude as a concept in immigration law). 
   Taking the Board’s definition at face value, it is difficult to 
see how  a  violation  of § 408(a)(7)(B) is categorically  a  crime 
involving moral turpitude. In fact, the Board reached its deci‐
sion  in  this  case  by  misstating  the  provisions  of  the  statute. 
The Board wrote incorrectly that § 408(a)(7)(B) has as a neces‐
No. 14‐2839                                                          7 

sary element an “intent to deceive for the purpose of wrong‐
fully obtaining a benefit.” That is not correct. The statute crim‐
inalizes  falsely  representing  a  social  security  number  to  be 
one’s  own  for  purposes  of  obtaining  various  social  security 
benefits but also “for any other purpose.” 
    It  is  not  difficult  to  imagine  some  purposes  for  which 
falsely using a social security  number  would not be “inher‐
ently  base,  vile,  or  depraved.”  For  example,  hospitals  and 
other health care providers often ask for patients’ social secu‐
rity numbers. Would it be “inherently base, vile, or depraved” 
for a person without a social security number to take a child 
who has fallen ill to a hospital and to give a false social secu‐
rity number to obtain treatment for her sick child, knowing 
she is ready, willing, and able to pay for the care? Not unless 
the terms “base, vile, or depraved” have ceased to have any 
real meaning. 
    Courts and the Board do not always apply the above defi‐
nition  according  to  its  literal  terms.  They  instead  often  use 
two heuristics to decide what is “inherently base, vile, or de‐
praved” and what is not. First, crimes that are malum in se (in‐
herently wrong), as opposed to malum prohibitum (wrong only 
because prohibited), are often said to involve moral turpitude. 
See, e.g., Padilla, 397 F.3d at 1020; In re Fualaau, 21 I. & N. Dec. 
475, 477 (BIA 1996) (“Moral turpitude has been defined as an 
act  which  is  per  se  morally  reprehensible  and  intrinsically 
wrong, or malum in se, so it is the nature of the act itself and 
not the statutory prohibition of it which renders a crime one 
of moral turpitude.”); Matter of Flores, 17 I. & N. Dec. 225, 227 
(BIA 1980). Second, courts and the Board have focused on the 
presence  of  a  “vicious  motive”  or  an  “evil  intent”  to  deter‐
8                                                         No. 14‐2839 

mine whether a crime involves moral turpitude. See, e.g., Fer‐
nandez‐Ruiz v. Gonzales, 468 F.3d 1159, 1165–66 (9th Cir. 2006); 
Partyka v. Attorney General, 417 F.3d 408, 413 (3d Cir. 2005); Flo‐
res, 17 I. & N. Dec. at 227 (“The test to determine if a crime 
involves  moral turpitude is  whether the act is accompanied 
by a vicious motive or a corrupt mind.”); see generally Simon‐
Kerr, supra, 2012 Utah L. Rev. at 1059–68 (recounting history 
of scienter test for moral turpitude). 
    The  broad  “any other purpose”  term  in  § 408(a)(7)(B) 
makes  it  difficult  to  see  how  a  violation  of  the  statue  could 
categorically involve evil intent or be malum in se. There need 
not be any evil intent in the hypothetical about a parent using 
a false social security number to secure medical care for a sick 
child, unless deception without more, no matter how admira‐
ble the goal, involves evil intent (i.e., moral turpitude). Along 
those  same  lines,  it  seems  like  giving  a  false  social  security 
number “for any  purpose” should not be categorically ma‐
lum in se or inherently wrong. The Ninth Circuit has held that 
a violation of § 408(a)(7)(B) is not malum in se. Beltran‐Tirado, 
213 F.3d at 1183–84 (reasoning that Congress could not have 
intended  violations  of  § 408(a)(7)(B)  to  be  crimes  involving 
moral turpitude because of legislative history indicating that 
unauthorized  immigrants  exempt  from  prosecution  under 
§ 408 under an amnesty program should not be considered to 
have exhibited moral turpitude). But see Marin‐Rodriguez, 710 
F.3d at 740–41 (rejecting Beltran‐Tirado’s legislative history ar‐
gument). 
    We acknowledge that the Board’s holding that Arias’s vio‐
lation of § 408(a)(7)(B) categorically is a crime involving moral 
turpitude  does  have  a  basis  in  law.  Despite  the  confusion 
about  how  to  determine  what  moral  turpitude  is,  there  is  a 
No. 14‐2839                                                          9 

consensus that fraud is close to the core of moral turpitude. In 
Jordan v. De George, the Supreme Court rejected an argument 
that  the  moral  turpitude  standard  was  unconstitutionally 
vague in the case of an immigrant facing deportation for con‐
spiring to defraud the United States of liquor taxes. The Court 
reasoned: “Whatever else the phrase ‘crime involving moral 
turpitude’  may  mean  in  peripheral  cases,  the  decided  cases 
make  it  plain  that  crimes  in  which  fraud  was  an  ingredient 
have  always  been  regarded  as  involving  moral  turpitude.” 
341 U.S. at 232; see also Simon‐Kerr, supra, 2012 Utah L. Rev. 
at 1008 (arguing that legal concept of moral turpitude devel‐
oped  from  eighteenth‐  and  nineteenth‐century  “honor 
norms”  and  therefore  includes  “oath‐breaking,  fraud,  and 
their extensions” as part of its “core of settled meaning”) (in‐
ternal quotation marks omitted). 
    We  and  other  courts  have  sometimes  used  broader  lan‐
guage, writing that any crime involving the larger concept of 
“deception,” in contrast to the narrower concept of fraud, in‐
volves moral turpitude. See, e.g., Marin‐Rodriguez, 710 F.3d at 
738 (“Crimes entailing an intent to deceive or defraud are un‐
questionably  morally  turpitudinous.”);  Guardado‐Garcia,  615 
F.3d at 902 (“Crimes involving the intent to deceive or defraud 
are generally considered to involve moral turpitude.”) (cita‐
tion and internal quotation marks omitted); Hyder, 506 F.3d at 
391 (“We have repeatedly emphasized that crimes whose es‐
sential  elements  involve  fraud  or  deception  tend  to  be 
CIMTs.”);  Abdelqadar  v.  Gonzales,  413  F.3d  668,  671  (7th  Cir. 
2005) (“Crimes entailing deceit or false statement are within 
the core of the common‐law understanding of ‘moral turpi‐
tude.’”). In Padilla, in deciding that obstruction of justice was 
a crime involving moral turpitude, we wrote: “Crimes that do 
not involve fraud, but that include dishonesty or lying as an 
10                                                      No. 14‐2839 

essential element also tend to involve moral turpitude.” 397 
F.3d at 1020 (citation and internal quotation marks omitted). 
    But  note  the  qualifier,  “tend  to.”  Despite  the  broad  lan‐
guage, cases finding crimes of moral turpitude based on de‐
ception rely on other aggravating factors, especially actual or 
intended harm to others. See Abdelqadar, 413 F.3d at 670 (buy‐
ing food stamps for cash from proper recipients); Padilla, 397 
F.3d  at  1017–18  (obstruction  of  justice  by  giving  false  infor‐
mation to police officer); see also Guardado‐Garcia, 615 F.3d at 
902 (using false social security number to gain access to secure 
area of major airport). 
    There is also a basis in Board precedents, which are also 
entitled to our deference, for the idea that a crime involving 
moral turpitude requires more than simple dishonesty. In tort 
law, liability for fraud requires loss to the person defrauded. 
See Restatement (Second) of Torts § 531. Some Board prece‐
dents seem to follow this distinction. For example, in Matter 
of Delagadillo, the Board held that the violation of a Mexican 
anti‐fraud  statute  was  not  categorically  a  crime  involving 
moral turpitude. 15 I. & N. Dec. 395, 396–97 (BIA 1975). The 
Board reasoned that the statute as written did not “require the 
taking of  another’s  property.”  Id. at 396.  Because the statute 
“could therefore punish any act of deception used in retriev‐
ing one’s own property” it did not categorically involve moral 
turpitude. Id. The Board then looked to the specific facts of the 
conviction  at issue. The Board held that the immigrant’s ac‐
tions—fabrication of a property transfer “in an unsuccessful 
attempt to reduce his wife’s potential settlement in a divorce 
action”—was  not  “so  base  or  vile  as  to  be  deemed  morally 
turpitudinous under United States standards.” Id. at 397. Sim‐
ilarly, in Matter of B— M—, the Board held that making a false 
No. 14‐2839                                                         11 

statement to an immigration inspector was not a crime involv‐
ing moral turpitude because “the offense may have consisted 
only of a false and not a fraudulent statement.” 6 I. & N. Dec. 
806, 808 (BIA 1955). But see Matter of P‐‐‐‐‐, 6 I. & N. Dec. 795, 
798 (BIA 1955) (holding that conviction under statute contain‐
ing “inherent intent to deceive or mislead” was crime involv‐
ing moral turpitude). 
    Arias’s  case  brings  into  focus  the  troubling  results  that 
would follow from a rule that every crime that involves any 
element  of  deception  involves  moral  turpitude.  As  of  2014, 
unauthorized immigrants made up about five percent of the 
United States labor force. Jens Manuel Krogstad & Jeffrey S. 
Passel,  5  Facts  About  Illegal  Immigration  in  the  U.S.,  Pew  Re‐
search  Center  (November  19,  2015),  available  at  http:    
//www.pewresearch.org/fact‐tank/2015/11/19/5‐facts‐about‐
illegal‐immigration‐in‐the‐u‐s.  Has  every  one  of  those  mil‐
lions  of  workers  who  gives  a  social  security  number  to  her 
employer  committed  a  crime  involving  moral  turpitude? 
Those  persons  are  removable  because  they  are  not  in  the 
United States lawfully. The issue for Arias and all the others 
is whether they are barred from even discretionary relief be‐
cause they have provided false social security numbers so that 
they can work and pay taxes. 
    It  seems  inconsistent  with  the  terms  “base,  vile,  or  de‐
praved” to hold that an unauthorized immigrant who uses a 
false  social  security  number  so  that  she  can  hold  a  job,  pay 
taxes, and support her family would be guilty of a crime in‐
volving  moral  turpitude,  while  an  unauthorized  immigrant 
who is paid solely in cash under the table and does not pay 
any taxes would not necessarily be guilty of a crime involving 
12                                                    No. 14‐2839 

moral turpitude. A rule that all crimes that involve any ele‐
ment  of  deception  categorically  involve  moral  turpitude 
would produce results at odds with the accepted definition of 
moral  turpitude as conduct that  is “inherently base, vile,  or 
depraved.” At the same time, there is significant precedent in‐
dicating that deceptive conduct is morally turpitudinous. In 
the end, though, we do not need to try to resolve this conflict 
definitively in this case. As we explain next, we remand be‐
cause  of  the  unsettled  state  of  the  law  regarding  how  the 
Board  must  go  about  determining  which  crimes  involve 
moral turpitude.  
III. The Changing Legal Framework 
    Given the difficulty that courts and the Board have had in 
defining  the  boundaries  of  moral  turpitude,  perhaps  we 
should  not  be  surprised  to  find  great  uncertainty  regarding 
how the Board should decide whether an immigrant has been 
convicted  of  a  crime  involving  moral  turpitude.  In  between 
the Board’s order and the briefing in Arias’s petition for our 
review, the Attorney General vacated the order that had set 
the approach the Board used to determine that Arias’s crime 
involved moral turpitude. No replacement framework has yet 
emerged. The current uncertainty about method and an error 
the Board made in applying the old framework warrant a re‐
mand  to  the  Board  to  reconsider  Arias’s  conviction  under  a 
new  framework  the  Board  adopts  or  the  Attorney  General 
mandates. See Mata‐Guerrero v. Holder, 627 F.3d 256, 257 (7th 
Cir. 2010) (remanding to the Board a decision that a crime in‐
volved moral turpitude because Board had used an approach 
that had since been replaced by Silva‐Trevino I framework). 
No. 14‐2839                                                        13 

    In 2008, the Attorney General established a three‐step pro‐
cess for determining whether a crime involved moral turpi‐
tude. See Silva‐Trevino I, 24 I. & N. Dec. 687 (Att’y Gen. 2008). 
Step one of Silva‐Trevino I used the categorical approach, look‐
ing to the elements of the statute of conviction to determine 
whether there is a “realistic probability” that the statute could 
be applied to conduct that does not involve moral turpitude. 
Where step one was inconclusive, step two looked beyond the 
statutory elements to records of conviction, such as charging 
documents, jury instructions, and guilty plea agreements and 
transcripts to see if the defendant’s crime involved moral tur‐
pitude. Where that was also inconclusive, step three allowed 
an immigration judge or the Board to consider additional ev‐
idence regarding the defendant’s actual conduct. 
     We  approved  the  Silva‐Trevino  I  approach.  Sanchez  v. 
Holder,  757  F.3d  712,  718  (7th  Cir.  2014);  Mata‐Guerrero,  627 
F.3d at 260; see also Bobadilla v. Holder, 679 F.3d 1052, 1057 (8th 
Cir. 2012). Some other circuits, however, held that allowing an 
immigration judge to look beyond the record of conviction vi‐
olated  the  unambiguous  language  of  the  statute.  See,  e.g., 
Silva‐Trevino v. Holder, 742 F.3d 197, 198 (5th Cir. 2014); Olivas‐
Motta v. Holder, 746 F.3d 907, 916 (9th Cir. 2013); Prudencio v. 
Holder, 669 F.3d 472, 484 (4th Cir. 2012). In light of these other 
circuits’ decisions, the Attorney General vacated Silva‐Trevino 
I and directed the Board to address in appropriate cases how 
“adjudicators are to determine whether a particular criminal 
offense is a crime involving moral turpitude” under the Im‐
migration and Nationality Act. Silva‐Trevino II, 26 I. & N. Dec. 
550, 553 (Att’y Gen. 2015). The Board has not yet acted on that 
instruction, leaving a vacuum of authority regarding how it 
should determine whether a crime involves moral turpitude. 
14                                                               No. 14‐2839 

    To add to the confusion, the Board did not correctly apply 
the  Silva‐Trevino  I  framework  in  its  opinion  holding  that 
Arias’s  violation  of  § 408(a)(7)(B)  involved  moral  turpitude. 
The Board selectively quoted the statute and then stated: “An 
intent  to  deceive  for  the  purpose  of  wrongfully  obtaining  a 
benefit is an element of the offense, and therefore the offense 
is categorically a crime involving moral turpitude.” As noted 
above, § 408(a)(7)(B) criminalizes false use of a social security 
number  not  only  to  obtain  a  benefit  but  also  “for  any other 
purpose.” The Board rephrased the statute to fit Arias’s par‐
ticular circumstances, which indicates that the Board looked 
beyond the statute to determine that Arias’s crime of convic‐
tion  involved  moral  turpitude.  This  was  permissible  under 
Silva‐Trevino I, but only if examination of the statute proved 
inconclusive. Silva‐Trevino I, 24 I. & N. Dec. at 690.1  
    The Board failed to analyze whether the statute was incon‐
clusive before looking beyond the elements of the statute. This 
was  an  error  under  Silva‐Trevino  I.  It  is  unclear  whether  it 
would be an error now. Since Silva‐Trevino II, it is uncertain 
whether and under what circumstances the Board will be per‐
mitted to look beyond the elements of the statute. In addition, 
in light of Silva‐Trevino II, our decision today does not amount 
to overruling our earlier opinion in Marin‐Rodriguez. 710 F.3d 
734. That decision was grounded in the now‐vacated frame‐
work of Silva‐Trevino I. Because the Silva‐Trevino I framework 

                                                 
      1  Although  the  Board’s  interpretation  of  whether  a  crime  involves 

moral turpitude for the purposes of the Immigration and Nationality Act 
is often entitled to Chevron deference, Ali v. Mukasey, 521 F.3d 737, 739 (7th 
Cir. 2008), Chevron deference does not protect clear legal errors such as the 
Board’s misapplication of the Silva‐Trevino I framework or misstatement 
regarding the contents of 42 U.S.C. § 408(a)(7)(B). 
No. 14‐2839                                               15 

has since been vacated and the Attorney General has directed 
the Board to determine a new framework for judging which 
crimes involve moral turpitude, we REMAND to the Board to 
consider Arias’s case under an appropriate legal framework 
for judging moral turpitude. 
    
16                                                        No. 14‐2839 


    POSNER, Circuit Judge, concurring in the judgment. I agree 
that  we  should grant  the petition and  therefore remand  the 
case  to  the  Board  of  Immigration  Appeals  for  reconsidera‐
tion  of  the  Board’s  refusal  to  cancel  the  order  that  the  peti‐
tioner be removed (deported) from the United States. 
      I do not however agree with the respect that Judge Ham‐
ilton’s opinion accords the concept of “moral turpitude.” It is 
preposterous  that  that  stale,  antiquated,  and,  worse,  mean‐
ingless phrase should continue to be a part of American law. 
Its meaninglessness is well illustrated by this case; and even 
if  it  is  to  be  retained  in  immigration  law  it  was  misapplied 
by the Board of Immigration Appeals. 
    The concept plays a particularly malign role in immigra‐
tion adjudication, as this case illustrates, because conviction 
of a crime involving moral turpitude bars the Attorney Gen‐
eral  from  canceling  the  removal,  or  adjusting  the  status,  of 
an alien. See 8 U.S.C. §§ 1229b(b)(1)(C), 1182(a)(2)(A)(i)(I). 
     The  term  “crime  involving  moral  turpitude”  first  ap‐
peared in Brooker v. Coffin, 5 Johns. 188 (N.Y. 1809); see Note, 
“Crimes  Involving  Moral  Turpitude,”  43  Harv.  L.  Rev.  117, 
118  n.  7  (1929).  Without  defining  the  term,  the  court  con‐
cluded  that  prostitution  and  other  disorderly‐conduct  of‐
fenses  were  not  crimes  of  moral  turpitude,  and  therefore 
falsely  accusing  someone  of  such  an  offense  could  not  sup‐
port a suit for slander. Brooker v. Coffin, supra, 5 Johns. at 191–
92. But the term appeared rarely in case law until legislators 
began  to  invoke  it,  notably  in  the  closing  years  of  the  nine‐
teenth  century,  when  in  the  Act  of  March  3,  1891,  ch.  551, 
51st Cong., 2d Sess., Congress, worried by the swelling tide 
of  immigration  to the  United  States, forbade  the admission, 
among other categories of disfavored aliens (such as polyg‐
No. 14‐2839                                                           17 


amists),  of  aliens  “who  have  been  convicted  of  a  felony  or 
other infamous crime or misdemeanor  involving  moral tur‐
pitude.” Why Congress chose the term “moral turpitude” to 
describe  crimes  that  should  bar  aliens  is  unclear  because 
there was no attempt to explain it either in the statute itself 
or in the legislative history. See Staff of House Committee on 
the  Judiciary,  100th  Cong.,  Grounds  for  Exclusion  of  Aliens 
Under  the  Immigration  and  Nationality  Act:  Historical  Back‐
ground and Analysis 10 (Comm. Print. 1988). 
     Congress  has  never  defined  “moral  turpitude,”  but 
courts and the immigration agencies have tended to adopt a 
slight  variant  of  the  definition  in  Black’s  Law  Dictionary:  an 
“act of baseness, vileness, or the depravity in private and so‐
cial duties which man owes to his fellow man, or to society 
in  general  …  .  [An]  act  or  behavior  that  gravely  violates 
moral  sentiment  or  accepted  moral  standards  of  [the]  com‐
munity and is a morally culpable quality held to be present 
in  some  criminal  offenses  as  distinguished  from  others.” 
Black’s  Law  Dictionary  1008–09  (6th  ed.  1990).  Thus  Lagunas‐
Salgado v. Holder, 584 F.3d 707, 710 (7th Cir. 2009), remarked 
that  “the  BIA  has  described  a  crime  of  moral  turpitude  as 
including  ‘conduct  that  shocks  the  public  conscience  as  be‐
ing  inherently  base,  vile,  or  depraved,  and  contrary  to  the 
accepted rules of morality and the duties owed between per‐
sons  or  to  society  in  general.’”  The  most  recent  edition  of 
Black’s offers a simpler but broader definition: “conduct that 
is  contrary  to  justice,  honesty,  or  morality;  esp.,  an  act  that 
demonstrates  depravity.”  Black’s  Law  Dictionary  1163  (10th 
ed. 2014).
   It’s difficult to make sense of these definitions, which ap‐
proach  gibberish  yet  are  quoted  deferentially  in  countless 
18                                                     No. 14‐2839 


modern opinions. See, e.g., Blake v. Carbone, 489 F.3d 88, 103 
(2d Cir. 2007); De Leon‐Reynoso v. Ashcroft, 293 F.3d 633, 636 
(3d Cir. 2002); Hamdan v. INS, 98 F.3d 183, 186 (5th Cir. 1996); 
In re Solon, 24 I. & N. Dec. 239, 240 (BIA 2007); In re Ajami, 22 
I. & N. Dec. 949, 950 (BIA 1999). What does “the public con‐
science”  mean?  What  does  “inherently  base,  vile,  or  de‐
praved”—words  that  have  virtually  dropped  from  the  vo‐
cabulary  of  modern  Americans—mean  and  how  do  any  of 
these  terms  differ  from  “contrary  to  the  accepted  rules  of 
morality”?  How  for  that  matter  do  the  “accepted  rules  of 
morality”  differ  from  “the  duties  owed  between  persons  or 
to  society  in  general”?  And—urgently—what  is  “depravi‐
ty”?  A  partial  list  of  its  synonyms,  according  to  a  Google 
search,  includes  corruption,  vice,  perversion,  deviance,  de‐
generacy,  immorality,  debauchery,  dissipation,  profligacy, 
licentiousness,  lechery,  prurience,  obscenity,  indecency,  a 
wicked  or  morally  corrupt  act,  the  innate  corruption  of  hu‐
man nature due to original sin, moral perversion, bestiality, 
flagitiousness, and putrefaction. 
    The  definitions  constitute  a  list  of  antiquated  synonyms 
for bad character, and why does the legal profession cling to 
antiquated  synonyms?  Why  are  we  so  backward‐looking? 
The  answer  lies  in  the  American  legal  culture—in  the  fact 
that law is backward‐looking, that the legal profession revels 
in  antiquity,  cherishes  jargon,  and  lacks  respect  for  proper 
English  usage—“base  or  vile”  is  not  an  expression  used  by 
sophisticated speakers of modern English, or for that matter 
unsophisticated, and the word “turpitude” has disappeared 
from  the  language  as  spoken  and  written  today.  The  lan‐
guage I quoted from Black’s—who talks like that? Who needs 
to talk like that? Lawyers apparently, and they go a step fur‐
No. 14‐2839                                                                  19 


ther  into  the  lexical  mud  by  intoning  an  adjectival  form  of 
“turpitude”: “turpitudinous.” 
    We  suggested  in  Mei  v.  Ashcroft,  393  F.3d  737,  741  (7th 
Cir. 2004)—a case that hinted at misgivings about the utility 
of  moral  turpitude  as  a  criminal  category—that  the  distinc‐
tion between crimes that are and crimes that are not crimes 
of moral turpitude 
   corresponds,  as  noted  in  Beltran‐Tirado  v.  INS,  213  F.3d 
   1179, 1184 (9th Cir. 2000), and Orlando v. Robinson, 262 F.2d 
   850,  851  (7th  Cir.  1959),  to  the  distinction  between  crimes 
   that  are  malum  in  se  and  crimes  that  are  malum  prohibi‐
   tum.  The  former  refer  to  crimes  that  because  they  violate 
   the society’s basic moral norms are known by everyone to 
   be  wrongful,  the  latter  to  crimes  that  are  not  intuitively 
   known to be wrongful. United States v. Urfer, 287 F.3d 663, 
   666  (7th  Cir.  2002);  United  States  v.  Beavers,  206  F.3d  706, 
   710  (6th  Cir.  2000)  (“the  lack  of  intuitive  wrongfulness  is 
   the hallmark of all laws that are malum prohibitum”). In ap‐
   plication,  however,  the  distinction  turns  out  to  be  paper 
   thin. In South Carolina, for example, simple possession of 
   cocaine is  classified as a crime involving moral  turpitude, 
   State v. Major, 301 S.C. 181, 391 S.E.2d 235, 237 (1990), but 
   simple possession of marijuana is not. State v. Harvey, 275 
   S.C.  225,  268  S.E.2d  587,  588  (1980).  An  alien  convicted  of 
   making  false  statements  on  an  employment  application 
   and  using  a  fake  Social  Security  number  was  held  in  Bel‐
   tran‐Tirado v. INS, supra, not to have committed a crime in‐
   volving  moral  turpitude,  but  the  crime  of  making  false 
   statements in a driverʹs license application was held in Zai‐
   tona v. INS, 9 F.3d 432 (6th Cir. 1993), to involve moral tur‐
   pitude. The holdings of the Board of Immigration Appeals 
   are consistent with regard to some crimes but “there are a 
   number  of  miscellaneous  cases  involving  indecent  acts, 
20                                                           No. 14‐2839 


      gambling, perjury, and other crimes where the findings of 
      moral  turpitude  vary  widely.”  Toutounjian  v.  INS,  959  F. 
      Supp. 598, 603 (W.D.N.Y. 1997). 
    The  background  that  I  have  sketched  may  help  prepare 
the reader for the mysterious ways in which the federal gov‐
ernment classifies crimes against itself (for that is the nature 
of  the  crime  that  the  petitioner  in  this  case,  Maria  Arias, 
committed—a  crime against  the  government)  as  “turpitudi‐
nous” or not. 
    The U.S. Department of State Foreign Affairs Manual (FAM), 
in  Volume  9  Visas,  9  FAM  40.21(a)  N2.3‐2  Crimes  Commit‐
ted  Against  Governmental  Authority  (2015),  divides  crimes 
against  government  into  those  that  are,  and  those  that  are 
not, crimes of moral turpitude: 
      a.  Crimes  committed  against  governmental  authority 
      which fall within the definition of moral turpitude include:  
      (1) Bribery;  
      (2) Counterfeiting;  
      (3) Fraud against revenue or other government functions;  
      (4) Mail fraud;  
      (5) Perjury;  
      (6)  Harboring  a  fugitive  from  justice  (with  guilty 
      knowledge); and  
      (7) Tax evasion (willful). 
      b.  Crimes  committed  against  governmental  authority, 
      which  would  not  constitute  moral  turpitude  for  visa‐
      issuance purposes, are, in general, violation of laws which 
      are  regulatory  in  character  and  which  do  not  involve  the 
      element of fraud or other evil intent. The following list as‐
      sumes that the statutes involved do not require the show‐
      ing of an intent to defraud, or evil intent:  
       
No. 14‐2839                                                           21 


    (1) Black market violations;  
    (2) Breach of the peace;  
    (3) Carrying a concealed weapon;  
    (4) Desertion from the Armed Forces;  
    (5) Disorderly conduct;  
    (6) Drunk or reckless driving;  
    (7) Drunkenness;  
    (8) Escape from prison;  
    (9) Failure to report for military induction;  
    (10) False statements (not amounting to perjury or involv‐
    ing fraud);  
    (11) Firearms violations;  
    (12) Gambling violations;  
    (13) Immigration violations;  
    (14) Liquor violations;  
    (15) Loan sharking;  
    (16) Lottery violations;  
    (17)  Possessing  burglar  tools  (without  intent  to  commit 
    burglary); 
    (18)  Smuggling  and  customs  violations  (where  intent  to 
    commit fraud is absent);  
    (19) Tax evasion (without intent to defraud); and  
    (20) Vagrancy.  
     The division between the two lists is arbitrary. The first is 
open‐ended and therefore provides incomplete guidance on 
how to avoid committing a crime of moral turpitude against 
the government. The second list, the list of crimes that do not 
involve  moral  turpitude,  includes  a  number  of  crimes  that 
are as serious, as “turpitudinous”—one steeped in the jargon 
of crimes of moral turpitude might say—as those in the first 
list: desertion from the Armed Forces, prison escape, smug‐
gling,  and  failure  to  report  for  military  induction  (i.e.,  draft 
dodging,  when  there  is  a  draft).  Some  of  the  crimes  in  the 
second  list  make  no  sense,  such  as  possessing  burglar  tools 
22                                                     No. 14‐2839 


without intent to commit burglary and committing tax eva‐
sion without intent to defraud. Others are defined so broad‐
ly as to include criminal behavior serious enough to belong 
on the first list, examples being breach of the peace, firearms 
violations,  and  loan  sharking.  The  pair  of  lists  seems  the 
product of a disordered mind. They make no sense. 
    The  petitioner’s  crime  was  the  use  of  a  social  security 
number that had been assigned to another person by the So‐
cial  Security  Administration.  That  was  a  felony.  42  U.S.C. 
§ 408(a)(7)(B).  She  had  used  the  number  to  obtain  a  job. 
There is no indication that had she not done this, an Ameri‐
can  citizen  would  have  gotten  the  job  in  her  stead  rather 
than one of the 10 or 11 million other illegal aliens who live 
in the United States and like Arias need to work in order to 
support  themselves.  The  statute  does  not  require  proof  of 
intent  to  cause  harm—an  absence  that  one  would  think 
would  negate  an  inference  of  moral  turpitude.  Nor  is  it  re‐
quired that the violation be material; nor was there proof in 
this  case  that  the  violation  wrongfully  deprived  anyone  of 
social security benefits or increased the expenses of govern‐
ment.  Unsurprisingly  Arias  was  punished  very  lightly:  she 
was  merely  placed  on  probation  for  a  year  and  assessed 
$100,  which  is the  mandatory assessment  for  felony convic‐
tions. See 18 U.S.C. § 3013. So: no incarceration, no fine, just 
a  year’s  probation  and  an  assessment  equivalent  to  the 
amount  of  money  she  earns  in  9.1  hours  of  work  (for  her 
wage is $10.97 per hour). 
    Conceivably  her  very  light  sentence  reflects  in  part  the 
fact  that  she  has  two  young  children,  has  worked  without 
incident  since  coming  to  the  United  States  in  2000,  and  has 
paid  federal  income  tax.  Or  maybe  the  judge  thought  her 
No. 14‐2839                                                       23 


crime  trivial,  as  do  I.  (Has  the  Justice  Department  nothing 
better  to  do  with  its  limited  resources  than  prosecute  a 
mouse?  Has  prosecutorial  discretion  flown  out  the  win‐
dow?) She did not steal or invent the social security number; 
it was given her by the persons who smuggled her into the 
United States. 
    After  completing  her  probation  she  was  allowed  to  re‐
sume  her  employment  with  the  same  company  she’d 
worked for until her arrest, and she obtained a glowing let‐
ter  of  support  from  the  general  manager.  She  does  manual 
work for the company, described by the general manager as 
“sealer sanding doors, wear thru and working with specialty 
paints.” It is the kind of work that illegal immigrants typical‐
ly do, because it is not pleasant work and it is not well paid. 
     To  prosecute  and  deport  such  a  harmless  person  (to  Ec‐
uador, her country of origin)—indeed a productive resident 
of the United States—would be a waste of taxpayers’ money, 
but  to  deport  her  on  the  ground  that  her  crime  was  one  of 
moral  turpitude  would  be  downright  ridiculous.  The  crime 
she committed does not appear in the State Department’s list 
of crimes of moral turpitude, and it is less serious than many 
of the crimes in the second list (those that are not crimes of 
moral turpitude). It is somewhat similar to crime category 13 
in  the  second  list—“immigration  violations”—but  she  was 
not  convicted  of  violating  immigration  law,  but  instead  of 
violating a section of 42 U.S. Code, Chapter 7, Subchapter II. 
The  title  of  the  subchapter  is  “Federal  Old‐Age,  Survivors, 
and  Disability  Insurance  Benefits.”  Her  crime  could  also  be 
placed  in  category  10  on  the  second  list—“false  statements 
(not  amounting  to  perjury  or  involving  fraud).”  The  State 
24                                                          No. 14‐2839 


Department  explicitly  tells  us  that  false  statements  do  not 
constitute crimes of moral turpitude. 
    And yet the government argues that the petitioner’s con‐
duct was “deceptive” and therefore a crime of “moral turpi‐
tude.”  But  glance  again  at  the  second  list,  the  list  of  crimes 
that are not crimes of moral turpitude.  In  addition  to  crime 
10—“false statements”—which by definition involves decep‐
tion,  crimes  1,  3,  4,  15,  18,  and  19  on  that  list  may  also  in‐
volve  deception.  When  a  panel  of  this  court  said  in  Marin‐
Rodriguez  v.  Holder,  710  F.3d  734,  738  (7th  Cir.  2013),  a  case 
factually  almost  identical  to  this  one,  that  “crimes  entailing 
an  intent  to  deceive  or  defraud  are  unquestionably  morally 
turpitudinous,”  it  was  deviating  from  the  Manual  without 
explanation.    
   Interestingly, the immigration judge in our case said that 
“unfortunately”  the  Seventh  Circuit  had  ruled  in  Marin‐
Rodriguez that the type of conviction involved in Arias’s case 
was  “inherently  turpitudinous.”  The  judge’s  instincts  were 
sound, but she felt bound by our decision. The Board of Im‐
migration  Appeals affirmed her ruling primarily  on the au‐
thority  of  Marin‐Rodriguez.  But  Marin‐Rodriguez  was  wrong 
and should be overruled. The court had no basis for rejecting 
what  for  a  change  was  proper  guidance  from  the  State  De‐
partment’s Manual. 
    The  idea  that  fraudulent  intent  colors  any  crime  “turpi‐
tudinous”  had  received  its  authoritative  modern  statement 
in Jordan v. De George, 341 U.S. 223 (1951), like this a deporta‐
tion  case,  where  we  read  for  example  that  “fraud  has  con‐
sistently been regarded as such a contaminating component 
in any crime that American courts have,  without exception, 
included  such  crimes  within  the  scope  of  moral  turpitude.” 
No. 14‐2839                                                         25 


Id. at 229. But notice that the word used by the Court to de‐
scribe  a  crime  of  moral  turpitude  was  “fraud,”  not  “decep‐
tion,”  and  De  George  was  a  fraud  case  in  the  core  sense  of 
”fraud”:  it  was  a  conspiracy  to  defraud  the  federal  govern‐
ment of tax revenues. 
     Yet,  though  it was a  much stronger  case for deportation 
than  this  case,  the  majority  opinion  evoked  a  remarkable 
dissent  by  Justice  Jackson,  id.  at  232–245,  joined  by  Justices 
Black and Frankfurter. The dissent picked apart the concept 
of  “moral  turpitude.”  It  exposed  its  emptiness  (“Congress 
did  not  see  fit  to  state  what  meaning  it  attributes  to  the 
phrase ‘crime involving moral turpitude.’ It is not one which 
has  settled  significance  from  being  words  of  art  in  the  pro‐
fession. If we go to the dictionaries, the last resort of the baf‐
fled  judge,  we  learn  little  except  that  the  expression  is  re‐
dundant,  for  turpitude  alone  means  moral  wickedness  or 
depravity  and  moral  turpitude  seems  to  mean  little  more 
than morally immoral. The Government confesses that it is ‘a 
term that is not clearly defined,’ and says: ‘the various defi‐
nitions of moral turpitude provide no exact test by which we 
can  classify  the  specific  offenses  here  involved.’  Except  for 
the  Court’s  opinion,  there  appears  to  be  universal  recogni‐
tion that we have here an undefined and undefinable stand‐
ard”).  Id.  at  234–235.  And  the  dissent  argued  convincingly 
that  deportation  was  an  extreme  sanction  to  impose  on  De 
George, the alien, without a more definite standard guiding 
its imposition. See id. at 240–242. 
   Alas, a great dissent by a great Justice has been forgotten. 
The concept of moral turpitude, in all its vagueness, rife with 
contradiction,  a  fossil,  an  embarrassment  to  a  modern  legal 
system, continues to do its dirty work.  Even  so,  and  de‐
26                                                       No. 14‐2839 


spite the precedent of Marin‐Rodriguez, there is a route to jus‐
tice in this case. It is to recognize that this is not a fraud case. 
Although  convicted  of  a  crime  against  the  government,  the 
petitioner, unlike her predecessor De George, was not seek‐
ing any money from  the government. So  far  as appears her 
crime harmed no one, least of all the government though it is 
the  “victim”  of  her  crime,  and  so  even  the  muddled  over‐
broad Foreign Affairs Manual provides no basis for classifying 
her crime as one of moral turpitude. This case is identical to 
Beltran‐Tirado v. INS, supra, where the Ninth Circuit held that 
using a false social security number on an employment veri‐
fication form in order to obtain employment was not a crime 
of moral turpitude. Consider, too, In re Delagadillo, 15 I. & N. 
Dec.  395  (BIA  1975),  where  the  Board  of  Immigration  Ap‐
peals  held  that  an  applicant  for  admission  to  the  United 
States who had “fabricated a property transfer in an unsuc‐
cessful attempt to reduce his wife’s potential settlement in a 
divorce action” had not committed a crime “so base or vile as 
to be deemed morally turpitudinous.” The Ninth Circuit and 
the Board of Immigration Appeals recognized in these cases, 
as  the  State  Department  does  in  its  manual,  that  deception 
alone is not enough to make a crime one of moral turpitude. 
Our  prior  cases  that  have  purported  to  extend  De  George’s 
fraud rule to cover any deception have generally done so in 
dicta,  because  the  cases  involved  more  than  simple  decep‐
tion.  See  Abdelqadar  v.  Gonzales,  413  F.3d  668,  671  (7th  Cir. 
2005); Padilla v. Gonzales, 397 F.3d 1016, 1017–18, 1020–21 (7th 
Cir. 2005). 
   In Lagunas‐Salgado v. Holder, 584 F.3d 707 (7th Cir. 2009), 
an alien had been convicted of making “false Social Security 
and  alien  registration  cards  so  that  others  could  find  em‐
ployment.”  Id.  at  708.  The  Board  of  Immigration  Appeals 
No. 14‐2839                                                         27 


deemed his crime one of moral turpitude and a panel of this 
court  affirmed.  It  was  a  more  serious  crime  than  our  peti‐
tioner’s,  because  Lagunas‐Salgado  had  sold  false  papers  to 
about 50 people, some for as much as $100; and he was sen‐
tenced to five months in prison and two years of probation, a 
much heavier sentence than Arias received. The panel opin‐
ion  in  Lagunas‐Salgado  remarks  with  apparent  approval  the 
BIA’s conclusion “that petty larceny and issuing a worthless 
check involve moral turpitude” but that “crimes such as im‐
porting,  selling,  or  possessing  drugs  do  not  involve  moral 
turpitude  because  evil  intent  is  not  an  element  of  the  of‐
fense.” Id. at 710. That is an absurd distinction, given that the 
congressional mandate is to identify crimes that are morally 
reprehensible and thus a proper ground for deportation. 
   Yet  the  approach  I’m  suggesting  derives  support  from 
Lagunas‐Salgado. The panel was emphatic that it was a fraud 
case,  584  F.3d  at  711–12,  and  I  read  Jordan  v.  De  George  to 
hold that crimes of fraud are ipso facto crimes of moral turpi‐
tude.  Lagunas‐Salgado  gave  away  some  of  his  false  docu‐
ments but sold others, and was “deceiving the government” 
because “he knew the persons receiving the false documents 
would use them in an attempt to obtain work that they could 
not  otherwise  lawfully  obtain.”  Id.  at  712.  The  petitioner  in 
our case did not forge documents, let alone for gift or sale to 
other  persons.  The  impact  of  her  conduct  on  her  “victim,” 
the  U.S.  Government,  was  negligible,  as  reflected  in  the 
nominal  sentence  that  she  received  relative  to  the  heavier 
(though still light) sentence imposed on Lagunas‐Salgado. 
    Marin‐Rodriguez is closer to our case, but the alien in that 
case had been convicted under a different statute, 18 U.S.C. 
§ 1546,  which  is  entitled  “Fraud  and  misuse  of  visas,  per‐
28                                                     No. 14‐2839 


mits, and other documents,” authorizes sentences of up to 10 
years in prison (even longer if the offense was committed in 
connection  with  drug  trafficking  or  terrorism),  and  thus 
punishes  more  heavily  conduct  more  reprobated  than  the 
conduct  in  which  the  petitioner  in  this  case  engaged.  The 
court  in  Marin‐Rodriguez  was  mistaken,  however,  as  I’ve 
said,  in  assuming  that  all  deceptive  acts,  no  matter  how 
harmless, are crimes of moral turpitude. See 710 F.3d at 738. 
It  based  that  proposition  on  De  George,  Abdelqadar,  and  Pa‐
dilla, despite the fact that none of those cases involved harm‐
less deception. 
   If  anything  is  clear  it’s  that  “crime  of  moral  turpitude” 
shouldn’t  be  defined  by  invoking  broad  categorical  rules 
that sweep in harmless conduct. Yet that’s what the Board of 
Immigration  Appeals  did  in  this  case,  in  upholding  the  im‐
migration judge’s conclusion that the petitioner had commit‐
ted a crime of moral turpitude; it said that a violation of 42 
U.S.C § 408(a)(7)(B) is “categorically a crime involving moral 
turpitude.”